DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16 and 20 are amended, claims 3-5 are cancelled, and claim 21 is new due to Applicant's amendment dated 04/25/2022.  Claims 1-2 and 6-21 are pending.
Response to Amendment
The rejection of claims 1-2, 6-15, and 17 under 35 U.S.C. 103 as being unpatentable over Rankin et al. US 3,480,463 (“Rankin”) in view of Lu US 2016/0115337 A1 (“Lu”) is not overcome due to the Applicant’s amendment dated 04/25/2022. The rejection is maintained.
The rejection of claims 16 and 20 under 35 U.S.C. 103 as being unpatentable over Rankin in view of Lu is overcome due to the Applicant’s amendment dated 04/25/2022. The rejection is withdrawn. However, new grounds of rejection have been made, as discussed below.
The rejection of claims 3-5 as set forth in the previous Office Action are moot because claims 3-5 are cancelled due to the Applicant's amendment dated 04/25/2022.
The rejection of claims 18-19 under 35 U.S.C. 103 as being unpatentable over Rankin in view of Lu and Barik US 2018/0051412 A1 (“Barik”) is not overcome due to the Applicant’s amendment dated 04/25/2022. The rejection is maintained.
Response to Arguments
Applicant’s arguments on pages 10-23 of the reply dated 04/25/2022 with respect to the rejection of claims 1-2 and 6-21 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pg. 11, Applicant argues that the products of Rankin easily pass the required laundry or washing tests including the AATCC III A test through a launderometer (col. 5, lines 1-9), which the Applicant recites is a lab laundry machine and equates it to a regular laundry machine. 
Examiner's response –There is no evidence to suggest that the wash test conducted in Rankin is equivalent to a commercial laundry machine or device. However, even if the wash test conducted in Rankin is equivalent to a commercial laundry machine or device, not all examples of Rankin easily pass the wash test. Rankin teaches in Example I that a coated fabric after completion of a washing test in a Launderometer, the fabric completely disintegrated (col. 4, lines 62-75). Additionally, the fabric of Example II had slight fuzzing after completion of a washing test (col. 5, lines 12-21).  Accordingly, the coated fabric of Rankin may sustain damage after laundering. 
Additionally, as discussed in the rejection below, the textile product of Rankin in view of Lu meet the newly added limitation.
Applicant's argument –On pgs. 11-12, Applicant argues that the textile products of Rankin are impregnated with a coating of crosslinkable ethylene/acrylic ester copolymer monomers. Applicant argues that as the textile product of Rankin are impregnated, this goes against the teachings of Lu and Applicant’s teachings that a crosslinking polyvinyl acetate protective coating should have no penetration to the components of a substrate.
Examiner's response –Rankin does not require the impregnation of a coating, only that impregnation is a method of applying the coating to a substrate (col. 4, second paragraph). In fact, Rankin teaches “coatings of the copolymer can be applied on the substrate by various conventional techniques” (col. 4, lines 10-12). Additionally, Examples IV and V of Rankin do not teach the copolymer is impregnated and instead teach the products are coated with the copolymer (col. 5, lines 23-50).
Applicant's argument –On pgs. 12 and 16-17, Applicant argues that the crosslinking polymer coating is significantly different in crosslinking mechanism from Applicant’s crosslinking polyvinyl acetate protective coating.
Examiner's response –A comparison is not made between the crosslinked acrylic coating of Rankin and the crosslinking polyvinyl acetate coating of the instant application. The XPVAc coating of Lu is used to teach the claimed crosslinking polyvinyl acetate coating of the instant application. 
To better exemplify, Rankin in view of Lu teach the following layers:
Coating of acrylic (Rankin)
Coating of XPVAc (Lu)
Natural textile substrate (Rankin)

Prior art (Rankin in view of Lu)
 The claimed invention requires the following layers:
Second coating layer
First coating layer of crosslinking polyvinyl acetate adhesive
Natural fabric or textile product

Claimed invention
For the reasons discussed below and in the previous Office Action, the XPVAc reads on the claimed crosslinking polyvinyl acetate adhesive.
Applicant's argument –On pgs. 12-13 and 18-19, Applicant argues the wood and wood composite products of Lu have limitations that are totally against the Applicant’s teaching on the stiffness improvement of a fabric. Thus, Applicant argues that the claimed natural fiber textile products are significantly different in structure, texture, etc. than the wood and wood composite products of Lu.
Examiner's response –The entirety of Lu is not used to reject the claims. Only the XPVAc coating of Lu and not the wood substrate is used to reject the claims. That is, a comparison is not made between the wood and wood composite products of Lu and the natural fabric product of the instant invention. Rather, a combination of Rankin and Lu is used to teach the claims, as demonstrate in the figures above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV.
As discussed below and in the previous Office Action, Lu provides the teaching for a coating of XPVAc. While Lu teaches the coating of XPVAc are particularly used on wood and wood composite products, Rankin teaches a water and solvent resistant coating composition is suitable for both textiles and wood (col. 4, lines 47-48). Thus textiles and wood are functionally equivalent substrates for effective water and solvent resistant coatings.
Therefore, it would have been obvious to one of ordinary skill to include the XPVAc coating of Lu as a first coating layer on the textile fabric of Rankin, based on the teaching of Lu, to obtain the benefits of the XPVAc coating taught by Lu.  For the reasons discussed below and in the previous Office Action, the textile substrate of Rankin comprising the XPVAc coating of Lu is not significantly different in structure, texture, etc. than the claimed natural fiber textile product.
Applicant's argument –On pg. 13, Applicant argues that the claimed adhesive fills gaps and voids in the products and bonds the fiber components together at the exterior surfaces or in the surface layers of the products, which is different from Lu’s teaching that the protecting coating cannot be used as a bonding agent or adhesive binder to bond wood components or elements together.
Additionally, on pgs. 13-14, Applicant argues that neither Rankin nor Lu know the stiffness improvement feature provided by a crosslinking polyvinyl acetate adhesive.
Examiner's response –Lu teaches a coating material is different from an adhesive in that it does not function to bond two adherends (substrate units) together (¶ [0031]), but does not teach the coating material cannot be used as a bonding agent. In fact, Lu teaches when an adhesive is used as an adherent coating for a structural material, one adherent phase bonds to the substrate and seals the exterior surface of the substrate (¶ [0011]). 
While Rankin in view of Lu is silent as to the XPVAc coating improving the stiffness of the coated textile substrate when applied and cured by filling gaps and voids of the textile substrate and bonding adjacent weave fibers on the exterior surfaces or at the surface layers of said substrate, it is reasonable to presume that the condition is inherent to Rankin in view of Lu. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property.
For example, as discussed below and in the previous Office Action, the coated textile fabric of Rankin in view of Lu is a textile substrate comprising natural materials, wherein the fabric is coated first with a layer of XPVAc and then with a layer of acrylic. Additionally, Lu teaches after the XPVAc coating is applied to the substrate, the coating is then cured (¶ [0050]).
The instant specification recites the jute fabric and canvas fabric coated with XPVAc and acrylic shown in Table 2 kept their stiffness and had no dimensional change after four- and ten- months outdoor exposure compared to the uncoated fabric (instant pg. 31-32). Additionally, the instant specification recites a crosslinking polyvinyl acetate adhesive applied and cured on a natural fabric, wherein when the coated fabric was cross-cut with scissors, it was observed that the crosslinking polyvinyl acetate coating filled some big gaps or voids of the fabric surface (instant pg. 26, lines 11-14). Furthermore, the instant specification recites a crosslinking polyvinyl acetate coating may easily fill in the porosity areas or parts of a natural fabric and bond with adjacent weaving fibers or yarns to provide stiffness to the natural fabric (instant pg. 25, lines 25-28).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Applicant's argument –On pg. 14, Applicant argues that as the claimed coated fabric or textile product cannot be washed or cleaned in a regular laundry machine, this indicates that the claimed coated fabric or textile product has a significant difference in stiffness or stiffness improvement.
Examiner's response –It is unclear how the lack of washability of the claimed coated fabric or textile product provides such a significant difference in stiffness or stiffness improvement. The washability of a fabric does not appear to provide any further structure to the claimed coated fabric or textile product. For the reasons discussed below, the prior art reads on the limitations of the claimed stiffness.
Applicant's argument –On pg. 14, Applicant argues that as Rankin’s adhesive has a penetration issue to synthetic or natural fibers and wood, it is incapable for the adhesive to only stay on the exterior surfaces of the fiber-based fabric or textile products. Applicant further argues that as Lu’s adhesive exists on the exterior surface of a wood member, this is completely contradictory to Rankin.
Examiner's response –Rankin does not require the penetration of a coating to obtain effective water-resistant benefits. Rankin only discusses impregnation is a method of applying the coating to the substrate. The coatings may be applied on the substrate of Rankin by various conventional techniques (col. 4, second paragraph). Accordingly, providing the coating of Lu on the substrate of Rankin is not contradictory to either Rankin or Lu.
Applicant's argument –On pg. 15, Applicant argues that the combination of Rankin and Lu would change the principle operation of the cited prior art.
Examiner's response –As discussed below and in the previous Office Action, Rankin is directed to water and solvent resistant coatings for various substrates, particularly an acrylic coating (col. 1, lines 54-60 and col. 3, lines 7-10). 
Lu teaches it is known in the art to use acrylic coatings to provide water and wearing resistances (¶ [0005]). However, acrylic coatings have the disadvantage of needing to recoat every 2 to 4 years to repair cracking, chipping, and peeling during outdoor exposure (¶ [0006]).
To remedy the issues of previously known coatings (including acrylic coatings), Lu teaches a Type I crosslinking polyvinyl acetate (XPVAc) used as an adherent coating to coat a substrate (¶ [0010]). Lu teaches an embodiment wherein a single layer of XPVAc coating is applied to wood and wood composites and cured, and the cured XPVAc coating can be further coated with an exterior layer or top coat that may be an acrylic coating (¶ [0050] and claim 15). 
Lu teaches using XPVAc adhesives as a coating material, such as in the embodiment discussed above, improves the water resistance and durability of coated wood and wood composites (¶ [0016]). Other advantages include improved dimensional stability (¶ [0066]), excellent resistance to UV light and oxidation, and fast drying/curing speed at ambient temperatures (¶ [0010]). 
Therefore, as the coating composition of Rankin is formed from acrylic and thus is taught by Lu to have disadvantages when used alone, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the XPVAc coating of Lu as a first coating layer on the textile fabric of Rankin, and beneath the coating composition of Rankin, based on the teaching of Lu.  The motivation for doing so would have been to (i) remove the requirement to recoat the substrate every 2 to 4 years due to outdoor exposures; (ii) improve both the water resistance and durability of the substrate; (iii) obtain excellent resistance to UV light and oxidation; and (iv) obtain a fast drying/curing speed at ambient temperatures, as taught by Lu.
In summation, the coated substrate of Rankin is modified with the coating of Lu to have improved water resistance, among other benefits. As the principle operation of Rankin in water resistance (col. 3, lines 7-10), the principle operation of the coated substrate of Rankin has not been changed.
Applicant's argument –On pg. 17, Applicant argues that the coating composition of Barik is not an adhesive and is used as a sealant. Applicant argues the coating composition of Barik cannot bond together the natural fibers or yarns of a fabric product nor can it provide significant stiffness improvement.
Examiner's response –The coating composition of Barik is not used to teach fibers bonding together or stiffness of the product. The coating composition of Barik is used to teach the claimed chemical preservative or biocide.
Applicant's argument –On pgs. 17-19, Applicant argues that Barik easily meet the wash requirements by the industry standards and thus distinguish away from the claim limitation. Additionally, Applicant argues that Barik never knows the concept that a protective coating can significantly improve the stiffness of a fiber fabric or textile product, nor that the protective coating can also be used as an adhesive to provide surface protection.
Examiner's response –The coating composition of Barik is not used to teach the claimed crosslinking polyvinyl acetate adhesive. Rather the coating composition of Barik is used to teach the claimed chemical preservative or biocide. As the claims do not require the claimed chemical preservative or biocide to significantly improve the stiffness of a fabric nor do the claimed require the claimed chemical preservative or biocide to be used as an adhesive to provide surface protection, the coating composition of Barik need not teach those limitations either.
Additionally, the claims requiring a chemical preservative or biocide (claims 18-19) do not require the newly added washing limitation, nor are claims 18-19 dependent upon claims that require the newly added washing limitation. Accordingly, any discussion of washing in Barik is irrelevant.
Applicant's argument –On pg. 20, Applicant argues that Barik never knows the concept of fixing a preservative in a substrate through chelation and bonding by a coating or adhesive binder.
Examiner's response –As discussed below and in the previous Office Action, an inherency argument is used to teach the claim limitation of the claimed preservative or biocide is sealed and fixed in the substrate when the crosslinking polyvinyl acetate adhesive is applied and cured on the treated textile substrate.
It is reasonable to presume that the limitation of the crosslinking polyvinyl acetate adhesive when applied and cured on the treated textile substrate seals and fixes the preservative or biocide in said product by bonding and chelating with the preservative or its active ingredients on the exterior surfaces or at the surface layers of the product is inherent to Rankin in view of Lu and Barik. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property.
For example, as discussed below, the coated textile substrate of Rankin in view of Lu and Barik is a textile fabric substrate comprising natural materials wherein the fabric is first coated with an antimicrobial formulation, then coated with a layer of XPVAc, and then with a layer of acrylic. Additionally, Lu teaches after the XPVAc coating is applied to the substrate, the coating is then cured (¶ [0050]).
The instant specification recites Table 2 which exemplifies two coated textile fabrics that are first coated with an XPVAc layer and then with an acrylic layer, wherein the textile fabrics are formed from natural materials (jute and canvas) (instant pg. 30). 
The instant specification teaches the fabric may be pre-treated with a chemical preservative or biocide (instant pg. 6, line 11) wherein the crosslinking polyvinyl acetate adhesive may be applied and cured over the preservative or biocide coating layer on the exterior surface of the fabric product to seal and fix the preservative or its active ingredients by bonding and chelating with the preservative (instant pg. 6, lines 16-18 and pg. 26, lines 25-27).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16 and 20-21 recite the limitation of the natural fabric product is “not suitable to wash or clean said product with a commercial laundry machine or device” due to the adhesives on the natural fabric product. The Applicant points to particular sections of the instant specification to show support for the newly added limitation (see pg. 2 of the reply dated 04/25/2022). These cited sections of the instant specification recite natural fibers may pass a washing or laundry step, may be further cleaned, or may be soaked for the separation or extraction of fibers (pg. 13, lines 28 and 24; and pg. 8, line 18). Additionally, these cited sections discuss how the textile products of the instant application may be made (pg. 12, line 21; pg. 15, line 18; pg. 25, lines 9 and 12; pg. 23, line 27; and pg. 24, line 2) and what type of fabric products the textile product can be fabricated into (pg. 10, line 28). However, none of the cited sections discuss or suggest the natural fabric product is not suitable to wash or clean with a commercial laundry machine or device, nor do the cited sections discuss or suggest that this is due to the adhesives provided on the natural fabric product. Accordingly, there is no adequate support for the newly added limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 20-21 recite the limitation of the natural fabric product is “not suitable to wash or clean said product with a commercial laundry machine or device”. The scope of the limitation is unclear.
How does one of ordinary skill determine whether a natural fabric product is not suitable for washing or cleaning with a commercial laundry machine or device? Is a natural fabric product considered not suitable if the product falls apart? If the color fades? If the fabric pills? If the adhesive is removed or weakened? 
What is considered a commercial laundry machine or device? Would this include hand washing? Dry cleaning? Would this include any type of laundry machine or device, i.e. can the natural fabric product be washed at all?
Additionally, one of ordinary skill would expect any damage sustained to a natural fabric product to be attributed to more than just the laundry machine or device used, such as the type of detergent used. A strong detergent may remove or weaken any adhesive provided on the natural fabric product. 
For purposes of examination, the limitation will be interpreted as met if some amount of damage is expected to occur to any part of the claimed natural fabric or textile product when washed or cleaned in any laundry machine or device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. US 3,480,463 (“Rankin”) in view of Lu US 2016/0115337 A1 (“Lu”). Supporting evidence provided by Loctite, How to get PVA glue out of clothes: from despair to wear (“Loctite”) and Silver Bobbin, How to Get Glue Out of Clothes in 10 Easy Ways (“Silver Bobbin”)
Regarding claims 1, 8-9, 12, 16-17, and 20-21, Rankin teaches a novel coating composition of a cross-linked copolymer of ethylene and N-disubstituted aminoalkyl esters of acrylic or methacrylic acid (col. 1, lines 54-60). 
Rankin teaches the coating composition forms effective water and solvent resistant coatings for various substrates (col. 3, lines 7-10), wherein the substrates may include textiles and wood (col. 4, lines 47-48). Rankin additionally teaches the fabrics (textiles) amendable to treatment include woven and non-woven fabrics of natural or synthetic material (col. 4, lines 26-29).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a textile substrate for the coating composition of Rankin, because it would have been choosing a specific type of substrate, which would have been a choice from a finite number of identified, predictable solutions of a substrate useful as the substrate for the coating composition of Rankin and possessing the benefits taught by Rankin.  One of ordinary skill in the art would have been motivated to produce additional substrates comprising the coating composition having the benefits taught by Rankin in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a textile substrate made of natural material, because it would have been choosing from either natural or synthetic material, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the textile substrate for the coating composition of Rankin and possessing the benefits taught by Rankin.  One of ordinary skill in the art would have been motivated to produce additional substrates comprising the coating composition having the benefits taught by Rankin in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Rankin fails to teach wherein the coating composition comprises a crosslinking polyvinyl acetate. However, as discussed above, the coating composition comprises esters of acrylic or methacrylic acid. Additionally, Rankin teaches the water and solvent resistant coating composition is suitable for both textiles and wood (col. 4, lines 47-48). Thus textiles and wood are functionally equivalent substrates for effective water and solvent resistant coatings.
Lu teaches it is known in the art to use acrylic coatings to provide water and wearing resistances (¶ [0005]). However, acrylic coatings have the disadvantage of needing to recoat every 2 to 4 years to repair cracking, chipping, and peeling during outdoor exposure (¶ [0006]).
To remedy the issues of previously known coatings, Lu teaches a Type I crosslinking polyvinyl acetate (XPVAc) used as an adherent coating to coat a wood or wood composite material (¶ [0010]), wherein XPVAc comprises a polyvinyl acetate emulsion, a catalyst, and a crosslinking agent (¶ [0016]). Lu teaches suitable crosslinking agents may be a mixture of vinyl acetate and a crosslinking agent to form a copolymer (¶ [0020]). 
Lu teaches an embodiment wherein a single layer of XPVAc coating is applied to wood and wood composites and cured, and the cured XPVAc coating can be further coated with an exterior layer or top coat that may be an acrylic coating (¶ [0050] and claim 15). 
Lu teaches using XPVAc adhesives as a coating material improves the water resistance and durability of coated wood and wood composites (¶ [0016]). Other advantages include improved dimensional stability (¶ [0066]), excellent resistance to UV light and oxidation, and fast drying/curing speed at ambient temperatures (¶ [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the XPVAc coating of Lu as a first coating layer on the textile fabric of Rankin, and beneath the coating composition of Rankin, based on the teaching of Lu.  The motivation for doing so would have been to (i) remove the requirement to recoat the substrate every 2 to 4 years due to outdoor exposures; (ii) improve both the water resistance and durability of the substrate; (iii) obtain excellent resistance to UV light and oxidation; and (iv) obtain a fast drying/curing speed at ambient temperatures, as taught by Lu.
The coated textile substrate of Rankin in view of Lu is textile substrate comprised of natural materials, wherein the fabric is coated first with a layer of XPVAc, as taught by Lu, and then with a layer of acrylic, as taught by Rankin. As discussed by Lu, when using XPVAc as a coating material, only the outer surface of the substrate is covered (¶ [0031]). Thus the limitation wherein the claimed coating film is on at least a part of the exterior surfaces of said product is met.
Rankin in view of Lu teaches the claimed invention above but is silent as to (i) the XPVAc coating being free of penetration into the fibers of the coated textile substrate and provides surface protection to said substrate, such that said adhesive is only on the exterior surfaces of said substrate; (ii) the water absorption rate of the coated textile substrate is stabilized to be less than 50% when said product is soaked for a period between 1 to 24 hours; and (iii) the XPVAc coating improving the stiffness of the coated textile substrate when applied and cured by filling gaps and voids of the textile substrate and bonding adjacent weave fibers on the exterior surfaces or at the surface layers of said substrate. It is reasonable to presume that conditions (i), (ii), and (iii) are inherent to Rankin in view of Lu. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property.
For example, as discussed above, the coated textile fabric of Rankin in view of Lu is a textile substrate comprising natural materials, wherein the fabric is coated first with a layer of XPVAc and then with a layer of acrylic. Additionally, Lu teaches after the XPVAc coating is applied to the substrate, the coating is then cured (¶ [0050]).
With respect to condition (i), the instant specification recites a crosslinking polyvinyl acetate adhesive applied and cured on a natural fabric, wherein when the coated fabric was cross-cut with scissors, it was observed that the crosslinking polyvinyl acetate coating was indeed free of penetration into the fibers although some big gaps or voids of the fabric surface were already filled by the coating layer (instant pg. 26, lines 7-17). This experiment verified that the crosslinking polyvinyl acetate adhesive stayed on the exterior surface of the natural fabric (instant pg. 26, lines 7-17). The instant specification teaches the crosslinking polyvinyl acetate adhesive is XPVAc (instant pg. 5, lines 2-3).
With respect to condition (ii), the instant specification recites Table 2 in Example 6 on pages 30-31 wherein a jute fabric is coated first with an XPVAc layer and then with an acrylic layer. Instant Table 2 recites this fabric has a water absorption rate of 31.8% to 41.1% when the fabric is soaked for a period between 1 to 24 hours. The instant specification recites in Table 2 a canvas fabric coated first with an XPVAc layer and then with an acrylic layer has a water absorption rate of 24.0% to 29.5% when the fabric is soaked for a period between 1 to 24 hours. Both jute and canvas are natural materials.
With respect to condition (iii), the instant specification recites the jute fabric and canvas fabric coated with XPVAc and acrylic shown in Table 2 kept their stiffness and had no dimensional change after four- and ten- months outdoor exposure compared to the uncoated fabric (instant pg. 31-32). Additionally, the instant specification recites a crosslinking polyvinyl acetate adhesive applied and cured on a natural fabric, wherein when the coated fabric was cross-cut with scissors, it was observed that the crosslinking polyvinyl acetate coating filled some big gaps or voids of the fabric surface (instant pg. 26, lines 11-14). Furthermore, the instant specification recites a crosslinking polyvinyl acetate coating may easily fill in the porosity areas or parts of a natural fabric and bond with adjacent weaving fibers or yarns to provide stiffness to the natural fabric (instant pg. 25, lines 25-28).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Per claims 8 and 20, the coated textile substrate of Rankin in view of Lu is fabricated from natural fibers. As a woven construction is not required, it is not required that the claimed product at least comprises a warp composition element in the formed weave structure. Thus the limitation of claim 8 is met. Similarly, as a woven construction is not required, it is not required that the claimed product comprises warps and wefts in weave structure or pattern. Thus the limitation of claim 20 is met.
Per claims 16 and 20-21, Loctite recites when polyvinyl acetate (PVA) glue is spilled onto a garment, placing the item of clothing in a washing machine with laundry detergent helps to remove the glue (pg. 1). Additionally, Silver Bobbin recites washing a garment in a washing machine with laundry detergent often gets adhesive out (pg. 4, Laundry Detergent) and particularly teaches PVA glue stains may come out of the washing machine (pg. 6, PVA Glue). As the XPVAc coating of Rankin in view of Lu comprises polyvinyl acetate, one of ordinary skill in the art may expect some amount of XPVAc coating to be removed when washed or cleaned in a washing machine, as evidenced by Loctite and Silver Bobbin. Accordingly the limitation wherein the natural fabric product is not suitable to wash or clean with a commercial laundry machine or device is met.
Regarding claim 2, Rankin in view of Lu teach the coated textile substrate of claim 1, as described above. 
As discussed above, Rankin teaches the fabrics (textiles) amendable to treatment include woven and non-woven fabrics (col. 4, lines 26-29).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a textile substrate having a woven construction, because it would have been choosing from either a woven or non-woven construction, which would have been a choice from a finite number of identified, predictable solutions of constructions useful as the coated textile substrate of Rankin in view of Lu and possessing the benefits taught by Rankin and Lu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Woven textiles inherently have warps and wefts and therefore meet the limitation of claim 2. See MPEP 2112.
Regarding claim 6, Rankin in view of Lu teach the coated textile substrate of claim 1, as described above. Lu teaches the solid content of the crosslinking polyvinyl acetates may be in a range from about 40 to 60% (¶ [0016]).
Regarding claim 7, Rankin in view of Lu teach the coated textile substrate of claim 1, as described above. Lu teaches the dry thickness of one layer of XPVAc coating is of about 0.001 to 0.01 inches (¶ [0032]).
Regarding claims 10 and 11, Rankin in view of Lu teach the coated textile substrate of claim 8, as described above. 
Lu teaches Table 1
    PNG
    media_image1.png
    217
    400
    media_image1.png
    Greyscale
, which displays the Fruehauf wet shear strength of different XPVAc adhesives (¶ [0061]-[0062]). The XPVAc adhesives and wet shear strengths taught in Table 1 are the same adhesives and wet shear strengths as recited in Table 1 of the instant specification (instant pg. 20). As such, the XPVAc adhesive of Lu meets the limitations of the wet shear strength for claims 10 and 11.
Regarding claim 13, Rankin in view of Lu teach the coated textile substrate of claim 8, as described above. 
Rankin teaches the coating composition may be applied on various substrates by an extrusion process (col. 4, lines 36-40).
Additionally, Lu teaches the crosslinking polyvinyl acetate may be applied onto the substrate with an extrusion coating system (claim 13).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to apply the XPVAc coating of Lu on the textile substrate by an extrusion coating system, because one of ordinary skill in the art would reasonably have expected the elements of the XPVAc coating and the textile substrate to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
	
Regarding claim 14, Rankin in view of Lu teach the coated textile substrate of claim 8, as described above. 
Lu teaches to cure the XPVAc coating, XPVAc is heated at 80 to 250˚F while applying pressure (¶ [0048]).
Regarding claim 15, Rankin in view of Lu teach the coated textile substrate of claim 14, as described above. 
Rankin is silent as to the heating source to cure the coating composition.
Lu teaches different sources of heating energy including electrical, microwave, hot steam, solar, and the like (¶ [0040]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use sources of heating energy including electrical, microwave, hot steam, solar, and the like, because one of ordinary skill in the art would reasonably have expected the elements of the heating source and the XPVAc coating on the textile substrate to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. US 3,480,463 (“Rankin”) in view of Lu US 2016/0115337 A1 (“Lu”) as applied to claim 8 above, and further in view of Barik US 2018/0051412 A1 (“Barik”).
Regarding claims 18, Rankin in view of Lu teach the coated textile substrate of claim 8, as described above. 
Rankin does not teach the substrate being pretreated with a chemical preservative or biocide. However, Lu teaches fungicides and insecticides can be added to XPVAc coating to improve its exterior performance (¶ [0050]), including chloride compounds (¶ [0029]). 
Barik teaches a coating composition for a fabric, wherein the coating composition comprises an antimicrobial formulation (¶ [0030]) comprising at least one antimicrobial compound, wherein the antimicrobial compound is selected from the group consisting of methylbenzethonium chloride, benzethonium chloride, cetalkonium chloride, cetylpyridinium chloride, among others (¶ [0033]-[0034]). Barik teaches the antimicrobial formulation may be coated on a fabric that comprises the fibers of wool, cotton, silk, linen, hemp, ramie, and jute (¶ [0042]).
Barik teaches all fabrics are prone to microbial growth, wherein microbial growth causes development of odor and may affect the quality of the fabric (¶ [0020]). Barik teaches a benefit of the antimicrobial formulation is to provide a fabric with anti-microbial resistant properties that do not alter the tone, color, hand feel and appearance of the fabric (¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat the textile substrate of Rankin in view of Lu with an antimicrobial formulation, based on the teaching of Barik.  The motivation for doing so would have been to provide the fabric with anti-microbial resistant properties that do not alter the tone, color, hand feel and appearance of the fabric, as taught by Barik.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat the textile substrate with the antimicrobial formulation prior to the XPVAc coating, because it would have been choosing one of three possible options: coating the textile substrate with antimicrobial formulation before the XPVAc coating, coating the substrate with antimicrobial formulation before the top coat but after the XPVAc coating, or coating the substrate with antimicrobial formulation after both the XPVAc coating and the top coat have been applied. This would have been a choice from a finite number of identified, predictable solutions of the placement of the antimicrobial formulation on the textile substrate of Rankin in view of Lu and possessing the benefits taught by Barik.  One of ordinary skill in the art would have been motivated to produce additional textile substrate comprising the antimicrobial formulation having the benefits taught by Barik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 19, Rankin in view of Lu and Barik teach the coated textile substrate of claim 18, as described above. 
Rankin in view of Lu and Barik teaches the claimed invention above but is silent as to the crosslinking polyvinyl acetate adhesive when applied and cured on the treated textile substrate seals and fixes the preservative or biocide in said product by bonding and chelating with the preservative or its active ingredients on the exterior surfaces or at the surface layers of the product. It is reasonable to presume that the limitation of the crosslinking polyvinyl acetate adhesive when applied and cured on the treated textile substrate seals and fixes the preservative or biocide in said product by bonding and chelating with the preservative or its active ingredients on the exterior surfaces or at the surface layers of the product is inherent to Rankin in view of Lu and Barik. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property.
For example, as discussed above, the coated textile substrate of Rankin in view of Lu and Barik is a textile fabric substrate comprising natural materials wherein the fabric is first coated with an antimicrobial formulation, then coated with a layer of XPVAc, and then with a layer of acrylic. Additionally, Lu teaches after the XPVAc coating is applied to the substrate, the coating is then cured (¶ [0050]).
The instant specification recites Table 2 which exemplifies two coated textile fabrics that are first coated with an XPVAc layer and then with an acrylic layer, wherein the textile fabrics are formed from natural materials (jute and canvas) (instant pg. 30). 
The instant specification teaches the fabric may be pre-treated with a chemical preservative or biocide (instant pg. 6, line 11) wherein the crosslinking polyvinyl acetate adhesive may be applied and cured over the preservative or biocide coating layer on the exterior surface of the fabric product to seal and fix the preservative or its active ingredients by bonding and chelating with the preservative (instant pg. 6, lines 16-18 and pg. 26, lines 25-27).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.R.W./Examiner, Art Unit 1786   

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786